                                                                                                   United States District Court
                                                                                                     Southern District of Texas

                                                                                                        ENTERED
                                                                                                        May 15, 2019
                               UNITED STATES DISTRICT COURT
                                                                                                     David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                  CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                                 §
                                                         §
VS.                                                      §    CRIMINAL ACTION NO. 2:18-CR-369
                                                         §
REYNALDO PEREZ                                           §

         ORDER SETTING CASE FOR TRIAL AND SETTING DEADLINES

        Pursuant to the undersigned’s January 25, 2019 order (D.E. 41) Defendant

REYNALDO PEREZ has been evaluated by mental health professionals at the U.S.

Bureau of Prisons on the issue of competency. A status conference was held on May 15,

2019 at which the defendant, defense counsel and counsel for the Government appeared

in person.      Having reviewed the written report (D.E. 48), the undersigned believes

Defendant REYNALDO PEREZ is competent to stand trial and finds him to be so.

Should counsel for the defendant or the Government continue to question the

competency of Mr. Perez or require any further ruling of the Court, that issue must be

raised in a written motion by the deadline set forth below.1

        It is therefore ORDERED that this case is set for a Final Pretrial Conference on

May 30, 2019 at 9:00 a.m. before United States District Judge Nelva Gonzales Ramos

and Jury Selection and Trial are set on June 10, 2019 at 9:00 a.m. before Judge Ramos.


1
 The undersigned granted the Government’s agreed motion for a competency evaluation of the defendant. (D.E. 40,
41). Neither party has yet moved the Court for a hearing to determine the defendant’s competency. If either party
moves the Court for a hearing to determine the defendant’s competency, a hearing will be set and held in accordance
with 18 U.S.C. 4247(d).


1/2
        All motions shall be filed on or before May 23, 2019.2 Responses shall be filed on

or before 12:00 noon on May 28, 2019. Any out of time motion requires leave of court

before being filed. Any plea bargain or plea agreement entered by the parties must be

made known in writing on or before 3 days before the final pretrial conference. No

plea bargain or plea agreement entered after this date will be honored by the Court

without good cause shown for the delay. Failure to abide by this deadline may result in

the motion being denied.

        This order need not be filed under seal.

        ORDERED this 15th day of May 2019.


                                                         ___________________________________
                                                                      Jason B. Libby
                                                               United States Magistrate Judge




2
  The parties are instructed that there are no motions currently pending before the Court. All pending motions were
terminated based on the extended proceedings relating to Defendant’s competency. (D.E. 45). Any terminated
motion may be re-filed within the deadlines set forth in this order.


2/2
